Citation Nr: 1433482	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back condition.

2.  Entitlement to service connection for a low back condition, to include as secondary to service-connected right and/or left knee disabilities.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip condition.

4.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected right and/or left knee disabilities.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip condition.

6.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected right and/or left knee disabilities.  

7.  Entitlement to service connection for numbness in the lower extremities.

8.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected right and/or left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

While the RO addressed the claims for service connection for a low back condition and right and left hip conditions on the merits in the June 2013 supplemental statement of the case (SSOC), regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received, the issues on appeal have been characterized as reflected on the title page.

In April 2013 the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the Veterans Benefits Management System (VBMS) e-folder; however, these records were considered by the RO in the most recent SSOC.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

In his September 2010 VA Form 9, the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge via videoconference.  In July 2014, the Veteran's representative filed a motion to remand the case for scheduling of a videoconference hearing.  

REMAND

The case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference.  The RO should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


